Citation Nr: 1009947	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran to establish eligibility for death benefits from the 
Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1991.  He died in February 2007.  The appellant 
asserts that she should be recognized as the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 determination of the VA 
Regional Office (RO) in Waco, Texas, which found that a 
common-law marriage did not exist between the appellant and 
the Veteran and therefore, the appellant was not recognized 
as the Veteran's surviving spouse.


FINDINGS OF FACT

1.  The Veteran died in February 2007; and his death 
certificate identified him as divorced.

2.  The most persuasive and credible evidence shows that a 
common law marriage did not exist between the Veteran and the 
appellant under laws of the state of their residence, Texas; 
the appellant is not considered the surviving spouse of the 
Veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for VA purposes.  38 U.S.C.A. §§ 
101(3), 103, 1102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.50-3.54, 3.159, 3.204, 3.205 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA),  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated May 2007, the RO sent the appellant a letter 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The letter informed the appellant that 
VA would assist her in obtaining evidence necessary to 
support her claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised to inform the RO about 
her claimed common law marriage, and was supplied with a VA 
Form 21-4170, to assist her in that regard.  She was also 
supplied with a VA Form 21-4171 and VA Form 21-4142, 
Authorization for Release of Information.  She was told that 
it was her responsibility to provide information or to 
provide a properly executed release so that VA could request 
the records for her.  The Board finds that May 2007 letter 
was fully compliant with any duty to notify the appellant, 
and while the letter  did not fully address all of the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist, it 
provided all notice necessary to determine the limited issue 
at hand.

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  In addition, it appears that 
all obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
file.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Moreover, the claimant has not demonstrated 
any error in VCAA notice.  

Accordingly, the Board finds that VA has satisfied any duty 
to notify and to assist the appellant in apprising her as to 
the evidence needed, and in obtaining evidence pertinent to 
her claim under the VCAA.  If there was any deficiency in the 
notice to the appellant, the Board finds that the presumption 
of prejudice on VA's part has been rebutted: (1) based on the 
communications sent to her over the course of this appeal, 
and her responses, as well as her lay witness statements, she 
clearly has actual knowledge of the evidence she is required 
to submit and needed to substantiate her claim; and (2) based 
on her contentions she is reasonably expected to understand 
from the notices what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (2007). Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
The Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Analysis

The Veteran married B.P. (hereinafter ex-wife) in October 
1971.  They subsequently divorced.  

The Veteran was admitted to a VA facility for a seizure 
disorder in June 2000.  The Veteran stated that his 
girlfriend noticed that he was undergoing a seizure.  

In January 2001, the Veteran was granted an increased rating 
for service-connected disability.  He was informed that he 
was being paid as a single Veteran and was entitled to 
additional benefits for a spouse.  He never requested 
additional benefits for a spouse.  

In April 2003 and August 2003, the Veteran provided 
authorizations for the release of records (VA Forms 21-4142).  
Each time the appellant acted as a witness for the release, 
signing with either the words "caregiver" or "caretaker" 
after her name.  

In a private discharge summary of the Veteran's 
hospitalization, dated in October 2003, the appellant was 
referred to as "[t]he woman who he is currently staying 
w[ith] . . . ."  It was noted that the Veteran's ex-wife 
worked there.  Under discharge planning needs, it was noted 
that the Veteran was "divorced and his wife works here."  
In a letter to Congressman Ron Paul, the appellant requested 
assistance in obtaining a total disability rating for the 
Veteran.  She stated that she was the Veteran's caretaker.  
In a letter to the VA in October 2004, the Veteran stated 
that she was the Veteran's caretaker.  

A Certificate of Death reflects that the Veteran died in 
February 2007.  On such death certificate, the Veteran is 
identified as divorced.  In an obituary contained in the 
record, it was noted that the Veteran had a friend, the 
appellant.  

In a statement received in March 2007, the appellant stated 
that she was the Veteran's common-law wife and caretaker when 
he was sick.  In a VA Form 21-4170, Statement of Marital 
Relationship, received in April 2007, the appellant stated 
that she lived with the Veteran as husband and wife since 
June 1992 and they planned to marry in an official ceremony 
but could not due to financial problems.  Also submitted were 
two VA Form 21-4171, Supporting Statement Regarding Marriage, 
from the appellant's sister and a friend.  They stated that 
the Veteran and the appellant lived together as husband and 
wife for many years.  

The appellant filed a claim for VA death benefits as the 
surviving spouse of the Veteran.  

A surviving spouse may qualify for pension, compensation, or 
DIC, if the marriage to the Veteran occurred before or during 
his service, or after his service if certain requirements are 
met.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.54.  Under the 
regulations, a "surviving spouse' is defined, in part, as a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death.  38 
C.F.R. § 3.50.

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).  The appellant has not claimed that she 
ever married the Veteran in an official ceremony.

In jurisdictions where marriages other than by ceremony are 
recognized, marriage is established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  Marriage may also be 
established by any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a valid 
marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

The state of Texas, where the Veteran and the appellant 
resided, recognizes common law marriages.  The elements of a 
common law, or informal, marriage are (1) a man and woman 
agreed to be married; (2) after the agreement they lived 
together in Texas as husband and wife; and (3) they 
represented to others in the state that they were married.  
See Tex. Fam. Code Ann. § 2.401.  The proponent of such a 
marriage may establish these elements by either direct or 
circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 
929, 932 (Tex. 1993).

Marriage must be valid by the law of the State where entered 
into, to be recognized as valid in any other jurisdiction.  
Loughran v. Loughran, 292 U.S. 216 (1934).  The Veteran and 
the appellant lived together for a long period of time in a 
jurisdiction that recognized common law marriages.  However, 
their living together is insufficient to establish a legal 
common law marriage.  Id.  The appellant must prove that she 
formed a common law marriage in the state to have a "legal 
marriage."  Id.

Although required under Texas law to establish a valid common 
law marital relationship, the Board finds that the most 
credible and persuasive evidence does not reflect an 
agreement between the Veteran and the appellant to enter into 
marriage, or that they represented themselves as husband and 
wife while the Veteran was alive.  

The Board first notes that statements of the Veteran during 
his lifetime provide evidence against a finding that he had 
entered into a marriage with the appellant, or that he 
represented himself as the husband of the appellant.  On VA 
communications, the Veteran had the appellant sign his 
documents as "caretaker."  The Veteran never claimed 
benefits on behalf of the appellant as his dependent.

The Board next notes that there is conflicting information 
from the appellant herself regarding the fact as to whether 
she had entered into a marriage with the Veteran, or that she 
represented herself as the spouse of the Veteran during his 
lifetime.  Prior to the Veteran's death, the appellant 
identified herself as his "caretaker" to the RO in written 
communications, to VA medical personnel during an October 
2003 hospitalization, and in a letter to a congressional 
representative.  

At the time of the Veteran's death, the death certificate 
listed the Veteran as divorced with his obituary identifying 
the appellant as his friend.

The appellant now comes forward alleging a common law 
relationship with the Veteran since June 1992, which entirely 
conflicts with statements of the Veteran and the appellant of 
record since 2003.  This new allegation is purportedly 
corroborated by statements from the appellant's sister and 
friend.  However, given the clearly contradictory evidence, 
the Board has no obligation to accept this as proof of a 
valid marriage under 38 C.F.R. § 3.205(b).

Regardless of whether the appellant lived with the Veteran 
for a long time prior to his death, the most persuasive and 
credible evidence of record reflects that no common law 
marriage existed between the appellant and the Veteran at the 
time of his death.  Quite simply, there was no agreement to 
be married and they never held themselves out as husband and 
wife, contrary to the more recent allegations.  

As noted above, the appellant was identified in medical 
treatment records, and in one of his obituaries, as the 
Veteran's girlfriend or the woman he was living with.  The 
appellant referred to herself repeatedly as the Veteran's 
caretaker or caregiver, not as his wife.  The record does not 
contain one instance where they ever referred to each other 
as husband or wife during the Veteran's lifetime.  In fact, 
the Veteran never claimed such a relationship.  The Board 
affords greater probative weight to these entries than the 
contrary statements made by the appellant, her sister, and a 
friend after the Veteran's death.  See generally, Curry v. 
Brown, 7 Vet. App. 59 (1994) (one is usually more truthful 
when providing information for the purposes of medical 
diagnosis and treatment than when one is providing 
information for the purpose of receiving monetary 
compensation). 

Although the Board sympathizes with the appellant's plight 
that she lived with the Veteran for a number of years and was 
his caregiver, she is not entitled to status as the surviving 
spouse of the Veteran for VA benefit purposes.




ORDER

Entitlement to recognition as the Veteran's surviving spouse 
is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


